Citation Nr: 0000633	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  95-08 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Entitlement to service connection for tinea pedis of the 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1994 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for chronic obstructive pulmonary disease and for tinea pedis 
of the feet.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").

The issue of entitlement to service connection for chronic 
obstructive pulmonary disease will be addressed in the REMAND 
section below.


FINDING OF FACT

There is no competent medical evidence demonstrating that the 
veteran has tinea pedis of the feet which is related to 
service.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for tinea pedis of 
the feet.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a "claim must be accompanied by evidence."  Id. at 
611.  As will be explained below, the veteran has not 
submitted competent evidence to support his claim for service 
connection.  Thus, the Board finds that his claim is not well 
grounded.  Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the Department of 
Veterans Affairs (VA) does not have a statutory duty to 
assist a veteran in developing facts pertinent to his claim, 
the VA may be obligated to advise a veteran of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the VA has advised the veteran of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  By this decision, 
the Board is providing the veteran with notice of the 
evidentiary insufficiency of his claim, and what evidence 
would be necessary to make the claim well grounded.  

Factual background

The service medical records are unavailable and were 
presumably lost in a fire at a records center many years ago.  
There is no indication that there are any other available 
records.

VA outpatient treatment records show that the veteran was 
seen for unrelated complaints in March 1989.  No pertinent 
past medical history was reported.  In May 1992, the veteran 
was seen in the podiatry clinic and complained of fungus of 
the nails, and itching and burning of the feet for many 
years.  Following an examination, the assessment was tinea 
pedis, bilateral and onychomycosis.  He continued to receive 
treatment for tinea pedis of the feet.  

The veteran submitted a claim for service connection for 
jungle rot of the feet in November 1993.

On VA examination in December 1993, the veteran complained of 
problems with his feet.  It was noted he had been seen in the 
dermatology clinic in November 1992 and that it was felt that 
he had hyperkeratosis bilaterally of the feet.  The pertinent 
impression was tinea pedis and hyperkeratosis of the feet 
with some mild dyshidrosis also present.  

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The Board acknowledges that the service medical records are 
not of record and cannot be obtained.  The fact remains, 
however, that there is no clinical evidence of tinea pedis 
for many years following the veteran's separation from 
service.  Even if it is true, as he alleges, that the veteran 
was treated during service for tinea pedis of the feet, the 
fact remains that there is no evidence of tinea pedis for 
many years after service.  Moreover, there is no clinical 
evidence linking the tinea pedis of the feet, which was first 
manifested years after service, to his period of service.  
The only evidence in support of his claim consists of 
statements he has made claiming such a relationship.  The 
Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, his lay assertions to the effect that he has a 
tinea pedis of the feet which is related to service are 
neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Since the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence demonstrating that the veteran's 
tinea pedis of the feet is related to service, the Board 
finds that his claim is not well grounded.  


ORDER

Service connection for tinea pedis of the feet is denied.


REMAND

The veteran asserts that service connection is warranted for 
chronic obstructive pulmonary disease.  It is clear from the 
record that his claim has always been that he developed 
nicotine dependence in service, and that this addiction led 
to chronic obstructive pulmonary disease.  The Board notes 
that the August 1994 rating action only denied service 
connection for a lung disability on a direct basis, and 
deferred the issue of service connection for a lung 
disability due to smoking.  In a February 1998 rating 
decision, the RO denied a claim for service connection for 
"nicotine dependence with pulmonary condition" (as well as 
a claim for service connection for nicotine dependence with a 
cardiovascular disability), and he was notified of this 
determination by a letter dated later that month.  The RO 
issued a supplemental statement of the case in February 1998 
which failed to make any reference to a claim for service 
connection for a lung disability due to smoking.  Since the 
claims are linked, the Board believes that it would not be 
appropriate to address the claim for service connection on a 
direct basis at this time.  

In light of the fact that the veteran only claims service 
connection for chronic obstructive pulmonary disease due to 
smoking, the Board believes that due process requires that 
the RO issue a supplemental statement of the case which 
considers the claim for service connection for chronic 
obstructive pulmonary disease on both a direct basis and as a 
result of cigarette smoking.

The RO should issue a supplemental 
statement of the case which addresses the 
issue of entitlement to service 
connection for chronic obstructive 
pulmonary disease on a direct basis as 
well as due to cigarette smoking.  The 
veteran and his representative should be 
given a reasonable period of time in 
which to respond.

Thereafter, the case should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals


 



